Upon consideration of the petition filed on the 6th day of January 2004 by Defendant (Carolinas-Anson Healthcare, Inc. d/b/a Anson Community Hospital) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of March 2004."
Upon consideration of the petition filed by Defendant (Carolinas-Anson Healthcare, Inc. d/b/a Anson Community Hospital) on the 23rd day of January 2004 for Writ of Supersedeas of the judgment of the Superior Court, Mecklenburg County, the following order was entered and is hereby certified to Superior Court, Mecklenburg County:
"Denied by order of the Court in conference, this the 4th day of March 2004."